IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MARGARET ANTHONY, SABRINA       : No. 333 EAL 2014
WHITAKER, BARBARA PROSSER,      :
SYBIL WHITE AND NATACHA BATTLE, :
                                : Petition for Allowance of Appeal from the
                Petitioners     : Order of the Superior Court
                                :
                                :
           v.                   :
                                :
                                :
ST. JOSEPH'S HOSPITAL SCHOOL OF :
NURSING, INC.,                  :
                                :
                Respondent      :


                                   ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.